           Case 2:18-cv-01543-JLR Document 226 Filed 06/03/19 Page 1 of 7

                                                         Honorable James L. Robart


 1
 2
 3
 4

 5
 6
 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                            No. 2:18-cv-01543-JLR
 9
                         Plaintiff,              BOMBARDIER INC.’S
10                                               RESPONSE TO DEFENDANTS
                 v.
                                                 KEITH AYRE AND MARC-
11
     MITSUBISHI AIRCRAFT CORPORATION,            ANTOINE DELARCHE'S
12   MITSUBISHI AIRCRAFT CORPORATION             SURREPLY MOTION TO STRIKE
     AMERICA INC., AEROSPACE TESTING
13
     ENGINEERING & CERTIFICATION INC.,
14   MICHEL KORWIN-SZYMANOWSKI,
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                       Defendants.
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER’S RESPONSE TO AYRE AND
     DELARCHE'S SURREPLY MOTION TO STRIKE
     (2:18-cv-01543-JLR) - i
             Case 2:18-cv-01543-JLR Document 226 Filed 06/03/19 Page 2 of 7




 1           Bombardier appreciates the opportunity to respond to the Surreply Motion to Strike

 2   filed by Defendants Keith Ayre and Marc-Antoine Delarche (collectively, “Defendants”; Dkt.

 3   # 213). Defendants base their motion on two arguments:                (1) Bombardier improperly

 4   introduced “new” evidence in its reply, and (2) Bombardier filed redacted copies of certain

 5   exhibits. Neither of these arguments holds up. Specifically, the evidence Defendants complain

 6   about is permitted under the Rules of this Court, and the filing of some exhibits in redacted

 7   form was unavoidable because Defendants refused to even temporarily and conditionally be

 8   bound by the Protective Order of record in this case. (Dkt. # 109.)

 9   I.      BOMBARDIER DID NOT INCLUDE “NEW” EVIDENCE IN ITS REPLY

10           Defendants argue that no evidence can be introduced first on reply. This argument is

11   wrong. If it were correct, replies would be turned into nothing more than vehicles to recycle

12   the arguments of the opening brief and would be of little help to the Court. Defendants’

13   position is contrary to the Local Rules, which expressly provide: “[t]he moving party may . . .

14   file . . . a reply brief in support of the motion, together with any supporting material of the

15   type described in subsection (1).” LCR 7(b)(3). 1 This Court has specifically recognized that

16   “[a]dditional evidence can be presented in support of a reply brief where ‘[t]he Reply Brief

17   addressed the same set of facts supplied in [respondent’s] opposition to the motion but

18   provides the full context to [respondent’s] recitation of the facts.’ In other words, ‘[e]vidence

19   submitted in direct response to evidence raised in the opposition is not “new.”’” Kische USA

20   LLC v. Simsek, No. C16-0168JLR, 2018 WL 620493, at *3 (W.D. Wash. Jan. 29, 2018)

21   (alterations in original) (citations omitted).

22           The evidence attached to Bombardier’s reply fits within this allowable scope:

23   •    Whitaker Decl.: The declaration addresses why Defendants were served with redacted

24   documents and rebuts contentions in the opposition (Dkt. # 159) at p. 12, n.4. The

25   correspondence described in the declaration occurred over a month before Defendants’

26
     1 The referenced “supporting material…described in subsection (1)” includes “affidavits, declarations,
27   photographic or other evidence.”

     BOMBARDIER’S RESPONSE TO AYRE AND
     DELARCHE'S SURREPLY MOTION TO STRIKE
     (2:18-cv-01543-JLR) - 1
             Case 2:18-cv-01543-JLR Document 226 Filed 06/03/19 Page 3 of 7




 1   opposition. Defendants nevertheless chose to raise a “redacted exhibit” issue in a vacuum.

 2   The Whitaker Declaration, responsive to Defendants’ arguments, is permissible.

 3   •   Meislitzer Decl.: The declaration provides context regarding Ayre’s exit meeting, and

 4   rebuts the assertion that Ayre discussed FIDEX issues at that meeting, an issue raised in the

 5   opposition at p. 8, ll. 6-8, and p. 16, l. 27 - p. 17, l. 2.

 6   •   Danley Decl., Exhibit E: The exhibit provides context regarding the copying and retention

 7   of a 2013 email from David Johns (opposition at p. 5, l. 20 - p. 6, l. 2); Defendants admit that

 8   the exhibit “arguably” rebuts facts in the opposition. (Surreply at p. 2, ll. 12-14.)

 9   •   Danley Decl., Exhibits F, H, K, L: These exhibits provide context with respect to the

10   number of Bombardier emails Ayre sent to himself and they rebut assertions at p. 6, l. 25 -

11   p. 7, l. 2 of Defendants' Opposition.

12   •   Danley Decl., Exhibit B: This exhibit provides context regarding a web site identified by

13   Ayre and rebuts the assertion that the Bombardier trade secret material is available at this web

14   site (allegation raised at Opp’n p. 5, ll. 15-19, and Ayre’s declaration ¶ 28, Dkt. # 160).

15   •   Danley Decl., Exhibit C: This exhibit provides context relating to a “Frederic email” (First

16   Amended Complaint ¶ 79, Dkt. # 143) and rebuts Defendants’ “Frederic email” statements at

17   p. 7, ll. 11-15, and p. 18, ll. 11-17 of the opposition.

18   •   Danley Decl., Exhibit D: This exhibit provides context for and rebuts the statement that

19   Bombardier’s counsel disclosed the Frederic email with “every indication that Bombardier

20   believed the email not to contain its trade secrets.” (Opp’n at p. 20, l. 27 - p. 21, l. 2.)

21   •   Danley Decl., Exhibit I, J: These exhibits provide context regarding Defendants’ normal

22   treatment of work related emails, and rebut Defendants’ statements that emailing work related

23   material to personal email accounts was a common practice, at least as it pertains to

24   Defendants. (See id. at p. 17, ll. 17-20.)

25   •   Borfitz Decl.: This declaration provides context regarding the connection between the

26   trade secrets taken by Ayre and his job responsibilities at MITAC, and it rebuts assertions that

27   he (i) took the FIDEX emails to prepare for his exit interview and (ii) took the Transport

     BOMBARDIER’S RESPONSE TO AYRE AND
     DELARCHE'S SURREPLY MOTION TO STRIKE
     (2:18-cv-01543-JLR) - 2
             Case 2:18-cv-01543-JLR Document 226 Filed 06/03/19 Page 4 of 7




 1   Canada email as a non-work related reminder (see id. at p. 16, ll. 5-8, and p. 16, l. 26, - p. 17,

 2   l. 2). The conclusions in Mr. Borfitz’s Declaration show that it is much more likely that Ayre

 3   took these trade secrets for work on the MRJ.

 4          Defendants note that Danley Exhibits A and G were previously part of the record.

 5   While they may have been in redacted form, and/or otherwise lacking appropriate

 6   confidentiality designations, Bombardier re-filed them under seal and properly designated, as

 7   part of its reply to make a clean record. Regardless, other than arguing that these exhibits are

 8   already part of the record, it is unclear on what basis Defendants seek to strike them.

 9   II.    DEFENDANTS REFUSED TO ABIDE BY THE PROTECTIVE ORDER AND NOW COMPLAIN
            THAT THEY ARE NOT RECEIVING DOCUMENTS FILED UNDER SEAL
10
            Throughout their Surreply, Defendants argue that certain exhibits should be struck
11
     because they are redacted. This is a problem of Defendants’ own making because Defendants’
12
     counsel have repeatedly declined to be bound by the protective order. This stance by
13
     Defendants strikes at the heart of Bombardier’s trade secret claims, which require that
14
     Bombardier take reasonable steps to protect its trade secrets. Forwarding the trade secret
15
     information to Defendants’ counsel, who had consistently maintained that they were not
16
     bound by the protective order, could undercut Bombardier’s entire case.
17
            Bombardier made proposals to Defendants’ counsel to address this issue, as described
18
     in the Whitaker Declaration. (Dkt. # 193.) Bombardier even offered to serve the sealed
19
     versions on Defendants’ counsel as long as they agreed to honor the current protective order
20
     on at least an interim basis. Defendants rejected this proposal, silently sat for two months
21
     without approaching the Court, and only within the last week finally agreed to honor the
22
     protective order while the parties discuss potential modifications. Defendants’ complaints
23
     about redacted copies ring hollow given their actions.
24
                                              CONCLUSION
25
            Bombardier respectfully submits it acted reasonably in filing the exhibits to its Reply.
26
27

     BOMBARDIER’S RESPONSE TO AYRE AND
     DELARCHE'S SURREPLY MOTION TO STRIKE
     (2:18-cv-01543-JLR) - 3
           Case 2:18-cv-01543-JLR Document 226 Filed 06/03/19 Page 5 of 7




 1         Dated this 3rd day of June, 2019.

 2
                                               CHRISTENSEN O'CONNOR
 3                                             JOHNSON KINDNESSPLLC
 4

 5
 6                                             s/John D. Denkenberger
                                               John D. Denkenberger, WSBA No.: 25,907
 7
                                               Brian F. McMahon, WSBA No.: 45,739
 8                                             E. Lindsay Calkins, WSBA No.: 44,127
                                               Jeffrey E. Danley, WSBA No.: 52,747
 9                                             Christensen O’Connor Johnson KindnessPLLC
                                               1201 Third Avenue, Suite 3600
10                                             Seattle, WA 98101-3029
11                                             Telephone: 206.682.8100
                                               Fax: 206.224.0779
12                                             E-mail: john.denkenberger@cojk.com,
                                               brian.mcmahon@cojk.com,
13                                             lindsay.calkins@cojk.com,
14                                             jeffrey.danley@cojk.com, litdoc@cojk.com

15                                             Attorneys for Plaintiff Bombardier Inc.

16

17
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER’S RESPONSE TO AYRE AND
     DELARCHE'S SURREPLY MOTION TO STRIKE
     (2:18-cv-01543-JLR) - 4
            Case 2:18-cv-01543-JLR Document 226 Filed 06/03/19 Page 6 of 7




 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on June 3, 2019, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger              Mack H. Shultz                    Mary Z. Gaston
 6   PERKINS COIE LLP                PERKINS COIE LLP                  PERKINS COIE LLP
     Email:                          Email:                            Email:
 7   JRiedinger@perkinscoie.com      MShultz@perkinscoie.com           MGaston@perkinscoie.com
     docketsea@perkinscoie.com       docketseapl@perkinscoie.com       docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com           sbilger@perkinscoie.com           jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                   Shylah R. Alfonso
     PERKINS COIE LLP                PERKINS COIE LLP
11   Email:                          Email:
     JSanders@perkinscoie.com        SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com         docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation and Mitsubishi Aircraft Corporation America
15   Inc.
16

17   Richard J. Omata                                 Mark A. Bailey
     KARR TUTTLE CAMPBELL                             KARR TUTTLE CAMPBELL
18   Email: romata@karrtuttle.com                     Email: mbailey@karrtuttle.com
     jnesbitt@karrtuttle.com                          jsmith@karrtuttle.com
19
     swatkins@karrtuttle.com                          mmunhall@karrtuttle.com
20                                                    sanderson@karrtuttle.com
     Daniel T. Hagen
21   KARR TUTTLE CAMPBELL
     Email: dhagen@karrtuttle.com
22   ksagawinia@karrtuttle.com
23
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
24   Szymanowski, Laurus Basson, and Cindy Dornéval

25
26
27

     BOMBARDIER’S RESPONSE TO AYRE AND
     DELARCHE'S SURREPLY MOTION TO STRIKE
     (2:18-cv-01543-JLR) - 5
            Case 2:18-cv-01543-JLR Document 226 Filed 06/03/19 Page 7 of 7




 1   James P. Savitt              Jacob P. Freeman
 2   SAVITT BRUCE &               SAVITT BRUCE &
     WILLEY LLP                   WILLEY LLP
 3   Email: jsavitt@sbwLLP.com    Email:
     eservice@sbwllp.com          jfreeman@sbwLLP.com
 4
     Attorneys for Marc-Antoine Delarche and Keith Ayre
 5
 6                                            s/John D. Denkenberger
                                              John D. Denkenberger, WSBA No.: 25,907
 7                                            Brian F. McMahon, WSBA No.: 45,739
                                              E. Lindsay Calkins, WSBA No.: 44,127
 8                                            Jeffrey E. Danley, WSBA No.: 52,747
 9                                            Christensen O’Connor Johnson KindnessPLLC
                                              1201 Third Avenue, Suite 3600
10                                            Seattle, WA 98101-3029
                                              Telephone: 206.682.8100
11                                            Fax: 206.224.0779
12                                            E-mail: john.denkenberger@cojk.com,
                                              brian.mcmahon@cojk.com,
13                                            lindsay.calkins@cojk.com,
                                              jeffrey.danley@cojk.com, litdoc@cojk.com
14
                                              Attorneys for Plaintiff Bombardier Inc.
15
16

17
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER’S RESPONSE TO AYRE AND
     DELARCHE'S SURREPLY MOTION TO STRIKE
     (2:18-cv-01543-JLR) - 6
